Exhibit 99.2 February 4 , 2015 Oxford Immunotec Global PLC Announces Closing of Underwritten Offering of Ordinary Shares and Underwriters’ Exercise of Option to Purchase Additional Shares Oxford, UK and Marlborough, MA, February 4 , 2015 – Ox ford Immunotec Global PLC (NASDAQ: OXFD) (the "Company"), a global, commercial-stage diagnostics company focused on developing and commercializing proprietary tests for the management of immune-regulated conditions, today announced the closing of its underwritten offering of 4,893,616 ordinary shares at a public offering price of $11.75 per share, which includes the exercise in full by the underwriters of their option to purchase up to 638,297 additional ordinary shares. The offering generated gross proceeds of approximately $57.5 million with Oxford receiving net proceeds of approximately $53.7 million after deducting underwriting discounts and estimated offering expenses. J.P. Morgan Securities LLC and Piper Jaffray & Co. are acting as joint book-running managers for the offering. Cowen and Company, LLC and Robert W. Baird & Co. Incorporated are acting as co-managers. The securities described above were offered by the Company pursuant to a registration statement previously filed with and declared effective by the Securities and Exchange Commission (the “SEC”). A copy of the prospectus supplement and accompanying prospectus relating to this offering have been filed with the SEC and are available on the SEC’s website at www.sec.gov. Copies of the final prospectus supplement and accompanying prospectus relating to this offering may be obtained from: J.P. Morgan Securities LLC, Attention: Broadridge Financial Solutions, 1155 Long Island Avenue, Edgewood, New York 11717, or by telephone at (866) 803-9204, or from Piper Jaffray & Co., Attention: Prospectus Department, 800 Nicollet Mall, J12S03, Minneapolis, Minnesota 55402 or by telephone at (800) 747-3924, or by e-mailing a request to prospectus@pjc.com . This press release shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. About Oxford Immunotec Oxford Immunotec Global PLC is a global, commercial-stage diagnostics company focused on developing and commercializing proprietary tests for the management of immune-regulated conditions. The Company’s initial product is the T-SPOT®
